Citation Nr: 1226830	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  08-23 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a lumbar disability.

2.  Entitlement to a compensable rating for retropatellar pain syndrome, left knee, prior to April 9, 2010.

3.  Entitlement to a rating in excess of 10 percent for retropatellar pain syndrome, left knee, from April 9, 2010. 

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a psychiatric disability other than PTSD, to include adjustment disorder.

6.  Entitlement to service connection for left shoulder bursitis.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from May 1994 to December 2000, and from October 2002 to May 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In October 2011, the Veteran testified before the undersigned Acting Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.  At the hearing the Veteran submitted additional evidence in support of his claim consisting of records from his former employer, including a Medical Examination for Security Guard report, and VA outpatient records.  The Veteran included a written waiver of jurisdictional review of the evidence by the RO in the first instance.  See 38 C.F.R. § 20.1304(c).

In light of the psychiatric diagnoses being claimed and the diagnoses on file, to include PTSD, the appeal involving service connection for a psychiatric disorder has been recharacterized as encompassing both a claim for PTSD, and a claim for a psychiatric disability other than PTSD, as reflected on the title page.  See Clemons v. Shinseki, 23, Vet. App. 1 (2009).  

The issues of entitlement to service connection for left shoulder bursitis, entitlement to service connection for bilateral hearing loss, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The symptoms of the Veteran's lumbar spine disability do not approximate forward flexion of the thoracolumbar spine between 30 and 60 degrees, combined range of motion of the thoracolumbar spine 120 degrees or less, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.

2.  Prior to April 9, 2010, the Veteran's left knee disability was manifested by subjective reports of knee pain and full range of motion of the left leg.

3.  Beginning April 9, 2010, the Veteran's left knee disability was manifested by flexion to no less than 135 degrees, with objective findings of pain at the July 2010 VA examination.

4.  The evidence of record establishes that the Veteran's currently diagnosed PTSD is related to his in-service combat stressors.

5.  The evidence of record establishes that the Veteran's depressive disorder is related to his PTSD. 



CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b) (1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).

2.  The criteria for a compensable rating for retropatellar pain syndrome, left knee, prior to April 9, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5020 - 5260 (2011).

3.  The criteria for a rating greater than a 10 percent for retropatellar pain syndrome, left knee, beginning April 9, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.159, 4.71a, Diagnostic Code 5020-5260 (2011).

4.  PTSD was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 4.125 (2011); 3.304(f) (3) (July 13, 2010).

5.  Depressive disorder is proximately due to or caused by the Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The decision of the United States Court of Appeals for Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In this case, with respect to the issues on appeal for service connection, a VCAA letter was issued to the Veteran in June 2007.  As this is prior to the January 2008 rating decision on appeal, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  As to the claims for higher initial ratings for lumbar strain and left knee retropatellar pain syndrome, as these claims are downstream issues from that of service connection (for which a VCAA letter was duly sent in June 2007), another VCAA notice is not required.  See VAOPGCPREC 8-2003.  

The decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra.  The Board finds that the appellant is not prejudiced by a decision at this time since he was notified of the disability rating and effective date elements in the June 2007 letter.

Letters sent to the Veteran in June 2007 and June 2010 addressed all notice elements listed under 3.159(b) (1) and the June 2007 letter was sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.

The Board also finds that all necessary assistance has been provided to the appellant including requesting pertinent VA and private medical records.  In addition, the appellant was afforded fee-based and VA examinations.  The Board finds that the examination findings were based on a thorough examination of the Veteran as well as a review of his claims file, to include his medical history and complaints, and contain findings and/or opinions sufficient to decide the claims being decided herein.  Thus, these VA examination reports are adequate for rating purposes and new examinations and/or opinions are not required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Also, the appellant was provided with the opportunity to testify at a Board hearing which he attended in August 2011. 

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claims under consideration and that adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Increased Rating Claims

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

A disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 125-25 (1999).  This, in turn, will compensate the veteran for times since the effective date of his award when his disability may have been more severe than at other times during the course of his appeal. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2011); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Lumbar Strain

Service connection for lumbar strain was granted in a September 2010 rating decision, and an initial 10 percent rating awarded in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic Code 5237 is subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  38 C.F.R. § 4.71a, General Rating Formula (2011). 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id.  Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable anklyosis of the entire thoracolumbar spine warrants a 40 percent rating; unfavorable anklyosis of the entire thoracolumbar spine warrants a 50 percent rating; and unfavorable anklyosis of the entire spine warrants the maximum 100 percent rating.  Id.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Note (2), (See also Plate V).  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

Review of the record does not reveal that intervertebral disc syndrome has been diagnosed at any time during the appeal period.  Specifically, the October 2007 fee-based examination report notes that there was no evidence of radiating pain on movement and found no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  While the Veteran testified in August 2011 that he was found to have a herniated disc by MRI the previous year, this is not borne out by the medical evidence of records.  Rather, the Veteran was diagnosed the previous year by VA in July 2010 as having chronic lumbar strain without radiculopathy.  The July 2010 VA examination report states that a CT scan of the lumbar spine in May 2010 did not show "degenerative disc."  Accordingly, consideration of the Veteran's lumbar spine disability under Diagnostic Code 5243 for intervertebral disc syndrome is not required.

Range of motion findings at the October 2007 fee-based examination revealed normal flexion to 90 degrees with pain at 90 degrees, extension to 30 degrees with pain at 30 degrees, right and left rotation to 30 degrees with pain at 30 degrees.  The combined range of motion of the thoracolumbar spine equals 240 degrees.  The examiner reported that pain had the major functional impact, but that there were no additional degrees of limitation.  He also noted that functional limitation was not additionally limited by fatigue, weakness, lack of endurance and incoordination.  

Findings at the July 2010 VA examination revealed flexion 0 to 80 degrees, extension 0 to 0 degrees, right lateral flexion 0 to 30 degrees, left lateral flexion 0 to 25 degrees, leftward rotation 0 to 20 degrees, and rightward rotation 0 to 30 degrees.  Based on these findings, the combined range of motion of the thoracolumbar spine equals 175 degrees.

The above-noted range of motion findings for the Veteran's service-connected lumbar spine disability do not satisfy the criteria under Diagnostic Code 5237 for a higher than 10 percent rating.  Moreover, there is no other basis for a rating higher than 10 percent under the General Rating Formula, as there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  On the October 2007 fee-based examination report, muscle spasm was found to be absent, and the examiner found that the spine had a normal head position with symmetry in appearance.  There was also symmetry of spinal motion with normal curvatures of the spine.  Ankylosis was not found.  Similarly, on the July 2010 VA examination report, the Veteran was noted to have a normal gait and normal upper and lower deep tendon reflexes that were symmetric in appearance.  There was no scoliosis or muscle spasm and ankylosis was not found.   Thus, there is no basis for a 20 percent rating under the general rating formula.  In addition, each examination report indicated that motor and sensory function were within normal limits with normal lower extremity strength.  These normal findings reflect that there is no basis for a separate rating based on associated objective neurologic abnormalities.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim for a rating greater than 10 percent for lumbar strain throughout the duration of the appeal.  As such, the benefit of the doubt doctrine is inapplicable and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Left Knee Retropatellar Pain Syndrome

A noncompensable rating prior to April 9, 2010, and a 10 percent rating beginning April 9, 2010, are assigned for the Veteran's left knee disability.  The pertinent provisions for this disability are found under 38 C.F.R. § 4.71a, Diagnostic Codes 5020-5260.  

Diagnostic Code 5260 contemplates limitation of flexion of the leg, and provides for 10, 20, and 30 percent ratings when flexion of the leg is limited to 45 degrees, 30 degrees, and 15 degrees, respectively.  38 C.F.R. § 4.71a.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5020 contemplates synovitis of a joint, and directs that the joint in question be rated on limitation of motion of the affected part, as arthritis, degenerative, under Diagnostic Code 5003. 

For the period prior to April 9, 2010, the evidence does not reflect limited motion of the left leg.  Rather, the Veteran was shown to have flexion to 140 degrees and extension to 0 degrees at the October 2007 fee-based examination.  As noted above, full range of motion for the knee to be from 0 to 140 degrees (full extension to full flexion).  See 38 C.F.R. § 4.71, Plate II.  Further, X-rays taken at the October 2007 examination of the left knee revealed a negative exam with well maintained joint spaces and no facture, dislocation or joint effusion seen.  In short, there was no evidence of arthritis, or objective clinical findings such as pain, edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement, such that a 10 percent rating would be warranted on that basis.

Beginning with the July 2010 VA examination, flexion of the left leg was shown to be limited to 135 degrees.  Extension was normal at 0 degrees.  See 38 C.F.R. § 4.71, Plate II.  X-rays taken at that VA examination showed no evidence of left knee arthritis, but there were objective clinical findings of painful motion consistent with the assigned 10 percent rating that was assigned effective April 9, 2010.  

Whether the Veteran's left knee disability resulted in a level of functional loss greater than that already contemplated by the assigned ratings for any part of the appeal period has also been considered.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  Although the Veteran complained of a 10 year history of left knee pain at the October 2007 fee-based examination, there was no objective evidence of pain found on examination.  However, there is evidence that the Veteran experienced pain during knee range of motion testing at the July 2010 VA examination in that the examiner reported that the demonstrated ranges were "painful."  However, the noted pain did not result in the knee being limited to 45 degrees of flexion or less.  Rather, as noted above, his demonstrated range of motion on flexion was to 135 degrees.  Thus, the evidence does not reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 that is not already contemplated by the assigned ratings, and a compensable rating prior to April 9, 2010, or greater than a 10 percent rating beginning April 9, 2010, is not warranted for the left knee on the basis of functional loss.

Even in the absence of arthritis, the rating schedule is intended to allow for compensation for painful motion of a joint.  38 C.F.R. § 4.59 (2011); Burton v. Shinseki, 25 Vet. App. 1 (2011).  In this case, the Veteran's painful motion of his left knee is addressed in the ratings assigned in that the reduction in motion due to pain on flexion was the basis for the increase to 10 percent effective the date of his claim for an increased rating on April 9, 2010.  There is no additional indication of limitation of motion due to pain of the left knee.

Other potentially applicable diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the October 2007 and July 2010 examination reports found no ankylosis of the left knee, and the record does not show dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum of either knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2011).  Further, instability or subluxation of either knee is also not objectively shown.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  Because there is no objectively demonstrated instability of the left knee, an increased or separate evaluation is not for assignment.  See id; see also VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (Dec. 1, 1997). 

The preponderance of the evidence is against the Veteran's claim for a compensable rating prior to April 9, 2010, and for greater than a 10 percent rating beginning April 9, 2010, for retropatellar pain syndrome, left knee.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Extraschedular Consideration

Consideration has also been given regarding whether any of the assigned schedular ratings are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116. 

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disabilities but the medical evidence reflects that those symptoms are not present in the Veteran's case.  The diagnostic criteria also adequately describe the severity and symptomatology of the service-connected conditions, and his disability picture with respect to each condition is contemplated by the rating schedule.  Therefore, the Board finds that no extraschedular referral is required for either disability's rating.  

III.  Service Connection Claims

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden /Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In October 2006, 38 C.F.R. § 3.310(a) was amended to conform with Allen, additionally, other substantive changes were made.  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

VA recently amended the provisions of 38 C.F.R. § 3.304 applicable to PTSD claims.  This amendment is expressly applicable to all claims pending before the Board on July 13, 2010.  The amended regulation directs, in pertinent part, that service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 

The following provisions apply to claims for service connection of posttraumatic stress disorder diagnosed during service or based on the specified type of claimed stressor: 

(1) If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

(3) If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f). 

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2002).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F. 3d 131 (Fed. Cir. 2009). 

The Veteran was deployed to Iraq where he served from March 2003 to April 2004 in a designated imminent danger pay area, and his military occupational specialty was an armor crewman.  A Medical Evaluation Board (MEB) report, dated in March 2007, states that the Veteran was involved in several firefights in Iraq.  Thus, the evidence clearly shows that the Veteran served in a combat zone.  As to his stressors, the Veteran has reported getting mortared night after night, seeing civilians and soldiers injured or killed by IEDs/mines and handling prisoners of war.  His reported combat-related stressors are consistent with the circumstances, conditions and hardships of his service in Iraq.  Thus, the Veteran's lay testimony confirms his stressors.  38 C.F.R. § 3.304(f) (2); See also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Notably, the Veteran was diagnosed in service as having adjustment disorder with anxiety and sleep problems since his deployment to Iraq.  He was also noted on a March 2007 service record to have "PTSD-like symptoms".  

The November 2007 fee-based examination report, which found that the Veteran did not currently have a psychiatric diagnosis, found that the Veteran's stressors were consistent with his combat experiences and would be sufficient to lead to PTSD as he had some degree of symptoms indicative of PTSD.  Subsequent medical records, beginning in January 2008, reflect both a diagnosis of PTSD and link to the Veteran's combat stressors.  In this regard, a January 2008 VA mental health and physical note by a VA staff psychiatrist who reported the Veteran's claimed stressors as including seeing local and military people hit by IEDs, stepping on mines, being blown up, losing limbs, and other general bloodshed.  He reported that the Veteran feared for his life and safety, thus meeting the criteria for chronic PTSD.  The January 2009 VA History and Physical also stated that the onset of the Veteran's symptoms was noted after his deployment to Iraq and that the Veteran continued to endorse symptoms, meeting the criteria for PTSD.  

The Board finds that, given the Veteran's service in a combat zone as indicated by the evidence, his established combat-related stressors, and the medical opinions confirming that the claimed stressors are adequate to support a diagnosis of PTSD, the Board finds that the Veteran's claim for entitlement to service connection for PTSD must be granted.  38 C.F.R. § 3.304(f) (2011).

Psychiatric Disability Other than PTSD

A December 2008 VA outpatient record shows that the Veteran was seen for mental health initial evaluation requesting continuing treatment for PTSD.  He reported that he was taking Mitazapine and prazosin that he had been prescribed by VA.  He reported that despite the medication he continued to have frequent night-terrors and was unable to fall or stay asleep without medication.  The onset of symptoms was noted after the Veteran's deployment to Iraq.  The examiner reported that the Veteran continued to endorse symptoms meeting the criteria for PTSD and further endorsed symptom of depressive disorder secondary to PTSD and back pain.  She provided an initial DSM-IV diagnosis of PTSD secondary to service in Iraq and depressive disorder secondary to PTSD and chronic back pain.  The examiner noted that the Veteran moved to Colorado at the end of November 2008 to begin a new job.  A January 2009 VA History and Physical note shows that the Veteran had moved and it was his first visit to the facility.  The note indicates that he saw the mental health clinic there for depressive disorder and PTSD with significant insomnia.  Subsequent VA outpatient records through September 2011 reflect diagnoses of chronic PTSD and depressive disorder, and show the Veteran's participation in individual and family psychotherapy.

In light of the diagnoses of depressive disorder on file and the January 2009 VA physician's opinion that the Veteran's depressive disorder is secondary to PTSD, and the absence of any evidence to the contrary, service connection for depressive disorder, as secondary to PTSD, must also be granted.  38 C.F.R. § 3.310.


ORDER

An initial rating in excess of 10 percent for a lumbar disability is denied.

A compensable rating for retropatellar pain syndrome, left knee, prior to April 9, 2010 is denied. 

A rating in excess of 10 percent for retropatellar pain syndrome, left knee, beginning April 9, 2010 is denied. 

Service connection for posttraumatic stress disorder is granted, subject to the applicable regulations concerning the payment of monetary benefits.

Service connection for depressive disorder is granted, subject to the applicable regulations concerning the payment of monetary benefits.



REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  The record has raised the issue of marked interference with employment with respect to the Veteran's increased rating claim for his back disability.  Specifically, when filing his March 2010 claim for an increased rating, the Veteran asserted that his back disability that this disability was inhibiting his ability to work and perform his daily activities.  He also reported at a July 2010 VA examination that he lost 30 days of work over the past year primarily due to back pain.  He explained that his job as a security guard required him to wear protective equipment including a flak vest and ammunition weighing approximately 55 pounds, which exacerbated his back symptoms.  Recently submitted evidence also includes an August 2011 Memorandum from the Veteran's employer removing him from employment due to his inability to meet the conditions of employment, including an inability to perform the Physical Ability Test, and an August 2011 VA treatment record in which the Veteran reported medical retirement secondary to chronic back pain.  Finally, the Veteran testified at his August 2011 Board hearing that he had a job working at a large retail chain when he first got out of service, but was let go after eight months because his back problems precluded him from lifting and stocking materials efficiently.

The record does not reflect that the issue of entitlement to a TDIU has been adjudicated in the context of this increased initial rating claim.  Thus, in light of the Veteran's assertions that his back disability inhibited his ability to perform his work as a security guard and the recently submitted evidence showing his removal from employment due to his physical inability to meet the job demands, consideration of entitlement to TDIU is required.

The Veteran testified at a Board hearing in August 2011 that he was diagnosed as having left shoulder bursitis while on active duty.  His service treatment records include a February 2007 record assessing the Veteran as having left shoulder bursitis, a February 2007 Report of Medical History noting that the Veteran had bursitis in both shoulders, and a March 2007 report of Medical Examination stating that the Veteran had left shoulder bursitis for one month which was better with non-steroidal anti-inflammatory drugs.  After service, an October 2009 VA outpatient treatment record reflects the Veteran's complaint that his left shoulder ached and hurt, especially when moving his arm forward or backward.  He denied any recent trauma and requested an x-ray of the shoulder.  An addendum note in October 2009 with respect to the left shoulder states that the Veteran had no recent trauma and no history of degenerative joint disease/osteoarthritis.  It also states that the Veteran was young and more than likely had a soft tissue strain/sprain.  

In light of the inservice findings of left shoulder bursitis and postservice diagnosis of left shoulder sprain/strain, the Board finds that the Veteran should be afforded a VA examination that addresses the nature and etiology of his left shoulder problems.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (VA must provide an examination when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, or with a service connected disability, but there is insufficient information to make a decision on the claim).  The Court has held that the element requiring evidence that a disability may be associated with the appellant's service set forth in McLendon constitutes a low threshold.  McLendon, 20 Vet. App. at 83.  

To that end, consideration should also be given to an alternative theory of entitlement, specifically, that the Veteran's left shoulder disability is secondary to his service-connected right shoulder disability.  He testified in August 2011 that he dislocated his right shoulder in service in 2001, and that for 10 years his left shoulder "basically took the brunt of everything."  He said he had physical therapy on both shoulders late in 2008 and after his right shoulder surgery in April 2011.  As this theory of entitlement has not been considered by the RO and is part and parcel of the present claim, it must be considered.  Robinson v. Peake, 21 Vet. App. 545, 550-51 (2008); see also Roebuck v. Nicholson, 470, 474 (2004).  

Finally, at the August 2011 Board hearing, the Veteran presented additional evidence to VA in support of this appeal and he waived jurisdictional review of this evidence by the RO in the first instance.  See 38 C.F.R. § 20.1304(c).  This evidence includes a January 2009 VA History and Physical Report from a VA medical center in Colorado wherein the Veteran reported that he had just had a hearing test at a VA medical facility in Oklahoma one year earlier.  These audiological results are not on file, and, though the Veteran did undergo a fee-based audiological evaluation in October 2007, it is not clear whether the Veteran was referring to this examination or whether he underwent an independent VA audiological evaluation in 2008.  Also, the January 2009 report contains the Veteran's report that he sought a hearing test on his own accord approximately four weeks earlier.  This record is likewise not on file.  This identified evidence is pertinent to the Veteran's claim and must be obtained.  38 U.S.C.A. § 5103A (b), (c).

Accordingly, the issues of entitlement to service connection for left shoulder bursitis, entitlement to service connection for bilateral hearing loss, and entitlement to TDIU are REMANDED for the following actions:

1.  Afford the Veteran appropriate notice of the pertinent regulations related to claims for TDIU.

2.  Provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to the claims being remanded herein, to specifically include the private hearing test he underwent in the summer of 2011.  Take appropriate steps to obtain any such identified records, as well as to obtain pertinent VA outpatient records, to specifically include VA audiological findings conducted at a medical facility in Oklahoma in 2008, and VA treatment records dated from September 2011 to present. 

3.  Schedule the Veteran for a VA examination before an appropriate medical professional regarding the etiology of any left shoulder disability.  The examiner should perform all indicated tests and studies, and opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left shoulder disability is directly related to service, or was caused or aggravated by a service-connected disability, to include his right shoulder disability.  The examiner should fully explain all opinions stated.

4.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for a scheduled examination, associate a copy of the examination notice letter with the claims file, and indicate whether any notice that was sent was returned as undeliverable.

5.  Readjudicate the issues on appeal, to include determining whether entitlement to TDIU is warranted.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran appropriate opportunity to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


